Citation Nr: 9927299	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a left 
spermatocele.

2.  Entitlement to special monthly compensation due to loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service in January and 
February of 1974. 

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for a left spermatocele (pursuant to a March 1997 
order of the Board) effective as of May 1992, and assigned a 
noncompensable (0 percent) rating.  In addition, the veteran 
is appealing a September 1997 rating decision by the RO which 
denied special monthly compensation (SMC) for loss of use of 
a creative organ.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  A small left spermatocele is present in the region of the 
epididymis of the left testis.  The veteran's left testicle 
is otherwise normal in appearance, equal in size and 
consistency to the right, with no sign of any rupture, 
swelling, tenderness or interference with the spermatic cord.

3.  There is no competent medical evidence establishing the 
absence of spermatozoa, or otherwise indicating that the 
veteran is physically unable to procreate as a result of his 
service-connected left spermatocele.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left 
spermatocele have not been met.  38 C.F.R. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.20, 4.115a, 4.115b, Diagnostic Code (DC) 7529 (1998).

2.  The veteran's claim for special monthly compensation due 
to loss of use of a creative organ is not well-grounded.  
38 U.S.C.A. §§ 1114(k), 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable Rating for a Left Spermatocele

The veteran has claimed entitlement to a compensable rating 
for his service-connected left spermatocele.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet.App. at 125-127, 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the March 1996 
VA examination described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Historically, the veteran filed his claim for service 
connection for a left spermatocele in May 1992.  After his 
claim was initially denied in June 1992, the veteran 
appealed.  In January 1996, after finding his claim well-
grounded, the Board remanded the appeal for development of 
additional evidence, including a VA medical examination.  
This examination was conducted in March 1996 at the VA 
Outpatient Clinic (VAOPC) in Winston-Salem.  In March 1997, 
the Board found that the veteran was entitled to service 
connection for a left spermatocele, and the RO implemented 
this order in a rating decision the same month, with service 
connection effective as of May 1992.

The March 1996 VA examiner's report noted the veteran's 
complaints of pain in the testicle on lifting.  He reported 
that he was unable to work because of this pain (although he 
later indicated to his private doctor that he was self-
employed, on a limited basis).  Objectively, except for a 
small cylindrical-type swelling in the left testicle 
compatible with a spermatocele, the veteran's testes were 
essentially identical in size, appearance and consistency.  
There was no evidence of swelling, rupture, other trauma, 
hernia, or interference with the spermatic cord.  The 
examining physician expressed his opinion that there was no 
relationship between the veteran's reported pain and the left 
spermatocele.  No abnormal laboratory findings were related 
to the veteran's spermatocele, and the veteran did not 
suggest any urinary dysfunction.  There were no findings 
related to the veteran's ability to produce sperm.  The 
veteran has not reported that his condition was worsened 
since the March 1996 examination, and noted at his October 
1996 RO hearing that there was no additional medical 
evidence.  Accordingly, the board finds that the March 1996 
examination is adequate for rating the veteran's disability, 
particularly in conjunction with his private doctor's report, 
below.   

In September 1997, the veteran was seen by a private 
physician, who was apprised that VA had denied "benefits" 
for this condition and was requested to offer a second 
opinion.  The examiner noted the veteran's complaints of 
lower abdominal pain on lifting or straining.  The veteran 
also reported nocturia, daily dysuria and chronic urgency, 
but did not believe that he had had any urinary tract 
infection or stones.  He stated that sex was "OK."  The 
veteran reported drinking about six beers daily, increasing 
to 12-14 beers daily on weekends.  An objective examination 
noted no umbilical hernia, and described a normal 
uncircumcised male with normal testes, except for a mildly 
tender two-centimeter spermatocele in the left testicle.  The 
veteran's prostate was also noted to be mildly tender.  The 
examiner's diagnoses were of a left spermatocele and alcohol-
related prostatitis.  There were no findings related to the 
veteran's ability to produce sperm.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's left spermatocele is rated by analogy to a 
benign neoplasm of the genitourinary system, under 38 C.F.R. 
§ 4.115b, DC 7529.  This is appropriate where an unlisted 
condition is encountered, and a closely related condition 
which approximates the anatomical localization, 
symptomatology and functional impairment is available.  
38 C.F.R. § 4.20.  A benign neoplasm is rated as either a 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  There is no evidence of renal dysfunction.  The 
veteran has reported urinary (voiding) dysfunction to his 
private physician, but there is no medical evidence which 
links this condition to the veteran's left spermatocele.  
Accordingly, in the absence of any medical evidence of 
voiding dysfunction, there is no basis for the assignment of 
a compensable rating.

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet.App. 
589, 592-593 (1991).  However, there do not appear to be any 
objectively discernable disabilities which stem from the 
veteran's condition.  Accordingly, no other schedular rating 
appears to be appropriate or available.

Prior to March 1994, a hydrocele would have been rated using 
the schedule of genitourinary ratings as a benign new growth, 
under 38 C.F.R. § 4.115a, DC 7529 (1993).  This diagnostic 
code permitted rating such a growth "based on interference 
with genitourinary functions, using any applicable 
genitourinary analogy."  Id.  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.; 
see Rhodan v. West, 12 Vet.App. 55, 57 (1998).  However, as 
noted above, since there appears to be no objective 
dysfunction or disability associated with the hydrocele, 
there are no other applicable analogies.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996).  In the present case, the Board notes 
that there has been no assertion or showing that the 
veteran's service-connected disability has necessitated 
frequent periods of hospitalization.  The veteran has 
asserted that it has caused marked interference with his 
ability to obtain or maintain employment, by preventing him 
from lifting anything secondary to abdominal pain.  However, 
the VA examiner expressly stated that he could find no 
relationship between the veteran's reported pain and the left 
spermatocele.  Accordingly, in the absence of any such 
factors, the Board finds that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" and need not remand this matter to the 
RO for consideration of an extraschedular rating.  See 
Bagwell, 9 Vet.App. at 338-339; Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

Special Monthly Compensation (SMC) for Loss of a Creative 
Organ

The veteran has claimed entitlement to SMC for loss of a 
creative organ, asserting that his service-connected left 
spermatocele has rendered him unable to produce children.  VA 
may pay SMC for loss of a creative organ where there is 
"acquired absence o one or both testicles (other than 
undescended testicles) . . . . Loss of use of one testicle 
will be established when examination by a board finds that: 
(a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or (b) the diameters of the affected testicle are 
reduced to one-half or less of the correspondingly normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa."  See 
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  In making a claim for 
SMC on this basis, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

As noted above, the medical evidence of record demonstrates 
that the veteran's left and right testicles are essentially 
identical in size and consistency, with no evidence of 
interference with the spermatic cord by the left 
spermatocele.  Accordingly, the evidence does not support the 
regulatory criteria for a finding of loss of the use of the 
left testicle on the basis of atrophy or other physical 
abnormality.  The report by the veteran's private physician, 
Dr. Storch, essentially confirms the VA examination findings, 
with the additional conclusion that the veteran may be 
suffering from chronic prostatitis and urgency as a result of 
his substantial alcohol consumption.  The only evidence which 
suggests loss of use of a creative organ are the veteran's 
statements that his first wife left him because he was unable 
to have children and that he and his present wife are also 
childless.  The veteran attributes this to his service-
connected left spermatocele.

However, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994); Fluker v. Brown, 5 Vet.App. 296, 299 (1993); 
Moray v. Brown, 5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 
Vet.App. 93, 95 (1993); Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993); Clarkson v. Brown, 4 Vet.App. 565, 567 (1993).  
It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), and, 
since he has no medical expertise, the lay opinion of the 
veteran does not provide a basis upon which to make any 
finding as to the existence, origin or development of his 
claimed condition.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  At this point, there simply is no medical 
evidence which demonstrates that the veteran is physically 
unable to procreate, let alone that any such condition could 
be the result of his service-connected left spermatocele.

Accordingly, in the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to SMC for loss 
of use of a creative organ is not well grounded and must be 
denied on that basis.  Since "[VA] has a duty to assist only 
those claimants who have established 'well grounded' (i.e., 
plausible) claims," there is no basis for returning the 
veteran's appeal to the RO for further examination.  See Epps 
v. Gober, 126 F.3d 1464, 1468-1469 (Fed. Cir. 1997), citing 
Woodson v. Brown, 87 F.3d 1304, 1305, 1307 (1996), cert. 
denied 118 S.Ct. 2348 (1998).  Indeed, the Court of Appeals 
for Veterans Claims has recently ruled that VA cannot assist 
a claimant in developing a claim which is not well grounded.  
See Morton v. West, 12 Vet.App. 477 (July 14, 1999), req. for 
en banc consideration by a judge denied, No. 96-1517 (U.S. 
Vet. App. July 28, 1999) (per curiam).


ORDER

A compensable evaluation for a left spermatocele is denied.

In the absence of evidence of a well-grounded claim, special 
monthly compensation for loss of use of a creative organ is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







